Exhibit 99.1 Contact: Home Federal Bancorp, Inc. Len E. Williams, President & CEO Eric S. Nadeau, EVP, Treasurer & CFO 208-466-4634 www.myhomefed.com/ir HOME FEDERAL BANCORP, INC., ANNOUNCES THIRD QUARTER RESULTS Nampa, ID (October 24, 2013) – Home Federal Bancorp, Inc. (“Company”) (Nasdaq GSM: HOME), the parent company of Home Federal Bank (“Bank”), today announced results for the quarter and nine months ended September 30, 2013.For the quarter ended September 30, 2013, the Company reported net income of $1.1 million, or $0.08 per diluted share, compared to net income of $322,000, or $0.02 per diluted share, for the same period a year ago.For the nine months ended September 30, 2013, the Company reported net income of $2.1 million, or $0.15 per diluted share, compared to net income of $1.6 million, or $0.11 per diluted share, for the same period a year ago. The Bank has entered into shared-loss agreements with the Federal Deposit Insurance Corporation (“FDIC”) in connection with two acquisitions. The loans and foreclosed assets purchased in these acquisitions that are subject to the shared-loss agreements are referred to as “covered loans” or “covered assets.” Loans and foreclosed and repossessed assets not subject to shared-loss agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” The following items summarize key activities of the Company during the quarter ended September 30, 2013: · On October 23, 2013, the Company announced the signing of a definitive merger agreement (“Cascade Agreement”) with Cascade Bancorp (“Cascade”). Under the terms of the Cascade Agreement, Cascade will acquire the Company, subject to regulatory approval, approval by the stockholders of the Company and Cascade, and other customary conditions of closing. · Previously, on September 24, 2013, the Company entered into a merger agreement (“Banner Agreement”) with Banner Corporation (“Banner”). The Company terminated the Banner Agreement on October 23, 2013, and paid a termination fee of $3.0 million, pre-tax, to Banner. The Company will record this expense in its fourth quarter.The Banner Agreement was terminated pursuant to its terms because the Company’s Board of Directors determined the Cascade offer was a Superior Proposal, as defined in the Banner Agreement. · Net interest income decreased $898,000 compared to the linked quarter ended June 30, 2013, due primarily to a reduction of accretable yield on purchased loans; · Net reverse provisions for loan losses of ($281,000) and ($689,000) were recorded on noncovered loans and covered loans, respectively, during the quarter ended September 30, 2013, resulting in a net reverse provision of ($970,000); · The $755,000 of noninterest income during the quarter ended September 30, 2013, included impairment of the FDIC indemnification asset of $1.2 million, which was a result of a reduction in estimated future losses on covered loans and recoveries of previously charged-off loans. The impairment of the FDIC indemnification asset was $2.3 million in the linked quarter and $3.0 million in the year-ago quarter; · The Company did not realize gains on the sale of investments during the quarter, compared to gains of $231,000 and $79,000 in the linked and year-ago quarters, respectively; · Noninterest expense decreased by $553,000 during the quarter ended September 30, 2013, compared to the year-ago quarter, and by $464,000 compared to the linked quarter. Noninterest expenses totaled $9.9 million during the third quarter of 2013, which included $314,000 of merger-related expenses; · Total assets increased $8.1 million during the quarter ended September 30, 2013, compared to June 30, 2013, but decreased $32.8 million since December 31, 2012; · Net loans increased $13.0 million during the quarter ended September 30, 2013; Home Federal Bancorp, Inc. October 24, 2013 Page 2of 8 · Asset quality continued to improve as delinquent loans declined and remained low and noncovered nonperforming assets declined $2.3 million to $6.5 million at September 30, 2013, compared to June 30, 2013. Total nonperforming assets decreased $2.7 million during the quarter to $15.5 million at September 30, 2013; and · The Company declared and paid its regular quarterly dividend of $0.06 per share. Results of Operations Net interest income. During the quarter ended September 30, 2013, net interest income decreased $898,000 and $1.8 million compared to the linked quarter and the quarter ended September 30, 2012, respectively. Net interest margin decreased to 4.21% during the quarter ended September 30, 2013, from 4.47% in the linked quarter and 4.74% during the quarter ended September 30, 2012. Similarly, the Company’s yield on earning assets decreased to 4.51% in the quarter ended September 30, 2013, from 4.78% in the linked quarter, and 5.11% during the quarter ended September 30, 2012. These decreases were primarily due to a decrease in accretable income on purchased loans during the quarter ended September 30, 2013, as the balance of purchased loans continued to decline significantly, thereby reducing expected losses.Each quarter the Company estimates cash flows on certain purchased loan pools. As a result, income from loan pools can be volatile. The cost of funds for the quarter ended September 30, 2013, was 0.42% compared to 0.44% in the quarter ended June 30, 2013, and 0.50% for the quarter ended September 30, 2012. The cost of deposits, which includes noninterest-bearing deposits, was 0.34% during the quarter ended September 30, 2013, compared to 0.36% during the quarter ended June 30, 2013 and 0.42% for the year-ago quarter. Provision for loan losses. A net reverse provision for loan losses of ($970,000) was recorded during the quarter ended September 30, 2013, compared to a net reverse provision of ($356,000) for the quarter ended June 30, 2013, and a provision of $105,000 for the year-ago quarter. The net reverse provision for loan losses in the quarter ended September 30, 2013 was related to both noncovered and covered loans due to improving credit quality (including significantly lower nonperforming and classified loans), stabilizing and improving economic factors and recoveries on previously charged-off loans. Of the ($970,000) reverse provision, ($689,000) related to the covered loans and was driven primarily by net recoveries on covered loans of $403,000.The estimated amount recoverable from or due to the FDIC under the loss sharing agreements as a result of the provision for loan losses on covered loans is reported as “FDIC indemnification provision” in noninterest income. Noninterest income. Impairment of the FDIC indemnification asset recognizes the decreased amount the Company expects to collect from the FDIC under the terms of its loss sharing agreements due to lower expected losses on covered loans, which reduces noninterest income. The following table presents noninterest income excluding the impact of FDIC indemnification items on all covered loans: Three Months Ended (in thousands) September 30, June 30, September 30, Total noninterest income, as reported $ $ $ ) Less: FDIC indemnification (provision) recovery related to current period provision for loan losses ) (6 ) 50 Impairment of FDIC indemnification asset ) ) ) Total noninterest income, excluding FDIC indemnification items $ $ $ Noninterest income during the quarter ended September 30, 2013, includes $161,000 of life insurance death benefit proceeds. Pre-tax gains on sales of investments were $0, $231,000 and $79,000 during the quarters ended September 30, 2013, June 30, 2013 and September 30, 2012, respectively. Home Federal Bancorp, Inc. October 24, 2013 Page3of 8 Noninterest expense. Noninterest expense for the quarter ended September 30, 2013, decreased $553,000 compared to the quarter ended September 30, 2012, and by $464,000 compared to the linked quarter. Compared to the linked quarter, the provision for declines in the value of REO declined $547,000 in the quarter ended September 30, 2013, which was partially offset by a $163,000 increase in compensation and benefits and a $107,000 increase in professional services. Compensation expense increased compared to the linked quarter due to annual incentive plan accruals. Professional services include $304,000 of fees related to the merger activities that were paid during the quarter ended September 30, 2013. Noninterest expenses declined $2.1 million, or 6.5%, during the nine months ended September 30, 2013, compared to the nine months ended September 30, 2012, with declines occurring in all expense categories, except for the provision for REO. Balance Sheet Total assets increased $8.1 million to $1.0 billion at September 30, 2013, compared to June 30, 2013, primarily due to an increases in cash and loans of $26.2 million and $13.0 million, respectively, which were funded by a $26.9 million decline in investments and a $7.7 million increase in deposits during the quarter. Compared to December 31, 2012, assets decreased $32.8 million. Cash and investments. Cash and amounts due from depository institutions at September 30, 2013, increased by $26.2 million from June 30, 2013, to $102.3 million. Investments decreased $26.9 million from June 30, 2013, to $414.0 million at September 30, 2013. The reduction in investments resulted from regularly scheduled principal repayments and maturities and due to a slight decline in the fair value of investments due to continued rising market interest rates during the quarter ended September 30, 2013. Loans.Net loans increased by $13.0 million during the quarter ended September 30, 2013 compared to June 30, 2013, but declined $8.0 million compared to December 31, 2012.During the quarter ended September 30, 2013, construction loans increased by $7.9 million, commercial business loans increased by $5.6 million and multifamily residential loans increased by $5.3 million. Partially offsetting these increases were declines in one-to-four family residential loans and other loans, net of $4.5 million and $1.2 million, respectively. Asset Quality. The allowance for loan losses was $10.6 million at September 30, 2013, compared to $12.5 million and $12.6 million at December 31, 2012 and September 30, 2012, respectively. The allowance for loan losses allocated to the noncovered loan portfolio was $7.8 million, or 2.27% of noncovered loans at September 30, 2013, while the allowance for loan losses allocated to covered loans totaled $2.8 million, or 3.95% of covered loans, at September 30, 2013. The FDIC indemnification receivable declined $1.2 million during the quarter ended September 30, 2013, to $6.1 million, primarily due to the continued reduction in estimated losses on covered loans during the quarter, which resulted in the impairment noted above in noninterest income. Loans delinquent 30 to 89 days and still accruing interest totaled $492,000 at September 30, 2013, compared to $809,000 at December 31, 2012, and $705,000 at September 30, 2012. Nonperforming assets, which include nonaccrual loans and REO, totaled $15.5 million at September 30, 2013, compared to $24.8 million at December 31, 2012, and $35.3 million at September 30, 2012. Total nonperforming loans declined $429,000, while REO declined $2.3 million during the quarter ended September 30, 2013. Home Federal Bancorp, Inc. October 24, 2013 Page4of 8 The following table summarizes nonperforming loans and REO at September 30, 2013, and June 30, 2013, and the quarterly change (in thousands): September 30, 2013 June 30, 2013 Quarter Change Covered Assets Noncovered Assets Total Covered Assets Noncovered Assets Total Covered Assets Noncovered Assets Real estate construction $ $
